 



Exhibit 10.47

     
(THE BOND MARKET ASSOCIATION LOGO) [w16788w1678800.gif]
  Master Repurchase
Agreement

September 1996 Version
Dated as of: DECEMBER 8, 2005
Between: BEAR, STEARNS & CO. INC.
And: CSE MORTGAGE LLC

1.   Applicability       From time to time the parties hereto may enter into
transactions in which one party (“Seller”) agrees to transfer to the other
(“Buyer”) securities or other assets (“Securities”) against the transfer of
funds by Buyer, with a simultaneous agreement by Buyer to transfer to Seller
such Securities at a date certain or on demand, against the transfer of funds by
Seller. Each such transaction shall be referred to herein as a “Transaction”
and, unless otherwise agreed in writing, shall be governed by this Agreement,
including any supplemental terms or conditions contained in Annex I hereto and
in any other annexes identified herein or therein as applicable hereunder.   2.
  Definitions

  (a)   “Act of Insolvency”, with respect to any party, (i) the commencement by
such party as debtor of any case or proceeding under any bankruptcy, insolvency,
reorganization, liquidation, moratori-um, dissolution, delinquency or similar
law, or such party seeking the appointment or election of a receiver,
conservator, trustee, custodian or similar official for such party or any
substantial part of its property, or the convening of any meeting of creditors
for purposes of commencing any such case or proceeding or seeking such an
appointment or election, (ii) the commencement of any such case or proceeding
against such party, or another seeking such an appointment or election, or the
filing against a party of an application for a protective decree under the
provisions of the Securities Investor Protection Act of 1970, which (A) is
consented to or not timely contested by such party, (B) results in the entry of
an order for relief, such an appoint-ment or election, the issuance of such a
protective decree or the entry of an order having a similar effect, or (C) is
not dismissed within 15 days, (iii) the making by such party of a general
assignment for the benefit of creditors, or (iv) the admission in writing by
such party of such party’s inability to pay such party’s debts as they become
due;     (b)   “Additional Purchased Securities”, Securities provided by Seller
to Buyer pursuant to Paragraph 4(a) hereof;     (c)   “Buyer’s Margin Amount”,
with respect to any Transaction as of any date, the amount obtained by
application of the Buyer’s Margin Percentage to the Repurchase Price for such
Transaction as of such date;

 



--------------------------------------------------------------------------------



 



  (d)   “Buyer’s Margin Percentage”, with respect to any Transaction as of any
date, a percentage (which may be equal to the Seller’s Margin Percentage) agreed
to by Buyer and Seller or, in the absence of any such agreement, the percentage
obtained by dividing the Market Value of the Purchased Securities on the
Purchase Date by the Purchase Price on the Purchase Date for such Transaction;  
  (e)   “Confirmation”, the meaning specified in Paragraph 3(b) hereof;     (f)
  “Income”, with respect to any Security at any time, any principal thereof and
all interest, dividends or other distributions thereon;     (g)   “Margin
Deficit”, the meaning specified in Paragraph 4(a) hereof;     (h)   “Margin
Excess”, the meaning specified in Paragraph 4(b) hereof;     (i)   “Margin
Notice Deadline”, the time agreed to by the parties in the relevant
Confirmation, Annex I hereto or otherwise as the deadline for giving notice
requiring same-day satisfaction of margin maintenance obligations as provided in
Paragraph 4 hereof (or, in the absence of any such agreement, the deadline for
such purposes established in accordance with market practice);     (j)   “Market
Value”, with respect to any Securities as of any date, the price for such
Securities on such date obtained from a generally recognized source agreed to by
the parties or the most recent closing bid quotation from such a source, plus
accrued Income to the exten not included therein (other than any Income credited
or transferred to, or applied to the obligations of, Seller pursuant to
Paragraph 5 hereof ) as of such date (unless contrary to market practice for
such Securities);     (k)   “Price Differential”, with respect to any
Transaction as of any date, the aggregate amount obtained by daily application
of the Pricing Rate for such Transaction to the Purchase Price for such
Transaction on a 360 day per year basis for the actual number of days during the
period commencing on (and including) the Purchase Date for such Transaction and
ending on (but excluding) the date of determination (reduced by any amount of
such Price Differential previously paid by Seller to Buyer with respect to such
Transaction);     (l)   “Pricing Rate”, the per annum percentage rate for
determination of the Price Differential;     (m)   “Prime Rate”, the prime rate
of U.S. commercial banks as published in The Wall Street Journal (or, if more
than one such rate is published, the average of such rates);     (n)   “Purchase
Date”, the date on which Purchased Securities are to be transferred by Seller to
Buyer;     (o)   “Purchase Price”, (i) on the Purchase Date, the price at which
Purchased Securities are transferred by Seller to Buyer, and (ii) thereafter,
except where Buyer and Seller agree otherwise, such price increased by the
amount of any cash transferred by Buyer to Seller pursuant to Paragraph 4(b)
hereof and decreased by the amount of any cash transferred by Seller to Buyer
pursuant to Paragraph 4(a) hereof or applied to reduce Seller’s obligations
under clause (ii) of Paragraph 5 hereof;

 



--------------------------------------------------------------------------------



 



  (p)   “Purchased Securities”, the Securities transferred by Seller to Buyer in
a Transaction hereunder, and any Securities substituted therefor in accordance
with Paragraph 9 hereof. The term “Purchased Securities” with respect to any
Transaction at any time also shall include Additional Purchased Securities
delivered pursuant to Paragraph 4(a) hereof and shall exclude Securities
returned pursuant to Paragraph 4(b) hereof;     (q)   “Repurchase Date”, the
date on which Seller is to repurchase the Purchased Securities from Buyer,
including any date determined by application of the provisions of Paragraph 3(c)
or 11 hereof;     (r)   “Repurchase Price”, the price at which Purchased
Securities are to be transferred from Buyer to Seller upon termination of a
Transaction, which will be determined in each case (including Transactions
terminable upon demand) as the sum of the Purchase Price and the Price
Differential as of the date of such determination;     (s)   “Seller’s Margin
Amount”, with respect to any Transaction as of any date, the amount obtained by
application of the Seller’s Margin Percentage to the Repurchase Price for such
Transaction as of such date;     (t)   “Seller’s Margin Percentage”, with
respect to any Transaction as of any date, a percentage (which may be equal to
the Buyer’s Margin Percentage) agreed to by Buyer and Seller or, in the absence
of any such agreement, the percentage obtained by dividing the Market Value of
the Purchased Securities on the Purchase Date by the Purchase Price on the
Purchase Date for such Transaction.

3.   Initiation; Confirmation; Termination

  (a)   An agreement to enter into a Transaction may be made orally or in
writing at the initiation of either Buyer or Seller. On the Purchase Date for
the Transaction, the Purchased Securities shall be transferred to Buyer or its
agent against the transfer of the Purchase Price to an account of Seller.    
(b)   Upon agreeing to enter into a Transaction hereunder, Buyer or Seller (or
both), as shall be agreed, shall promptly deliver to the other party a written
confirmation of each Transaction (a “Confirmation”). The Confirmation shall
describe the Purchased Securities (including CUSIP number, if any), identify
Buyer and Seller and set forth (i) the Purchase Date, (ii) the Purchase Price,
(iii) the Repurchase Date, unless the Transaction is to be terminable on demand,
(iv) the Pricing Rate or Repurchase Price applicable to the Transaction, and
(v) any additional terms or conditions of the Transaction not inconsistent with
this Agreement. The Confirmation, together with this Agreement, shall constitute
conclusive evidence of the terms agreed between Buyer and Seller with respect to
the Transaction to which the Confirmation relates, unless with respect to the
Confirmation specific objection is made promptly after receipt thereof. In the
event of any conflict between the terms of such Confirmation and this Agreement
this Agreement shall prevail.     (c)   In the case of Transactions terminable
upon demand, such demand shall be made by Buyer or Seller, no later than such
time as is customary in accordance with market practice, by telephone or
otherwise on or prior to the business day on which such termination will be
effective. On the date specified in such demand, or on the date fixed for
termina- tion in the case of Transactions having a fixed term, termination of
the Transaction will

 



--------------------------------------------------------------------------------



 



      be effected by transfer to Seller or its agent of the Purchased Securities
and any Income in respect thereof received by Buyer (and not previously credited
or transferred to, or applied to the obligations of, Seller pursuant to
Paragraph 5 hereof ) against the transfer of the Repurchase Price to an account
of Buyer.



4.   Margin Maintenance

  (a)   If at any time the aggregate Market Value of all Purchased Securities
subject to all Transactions in which a particular party hereto is acting as
Buyer is less than the aggregate Buyer’s Margin Amount for all such Transactions
(a “Margin Deficit”), then Buyer may by notice to Seller require Seller in such
Transactions, at Seller’s option, to transfer to Buyer cash or additional
Securities reasonably acceptable to Buyer (“Additional Purchased Securities”),
so that the cash and aggregate Market Value of the Purchased Securities,
including any such Additional Purchased Securities, will thereupon equal or
exceed such aggregate Buyer’s Margin Amount (decreased by the amount of any
Margin Deficit as of such date arising from any Transactions in which such Buyer
is acting as Seller).     (b)   If at any time the aggregate Market Value of all
Purchased Securities subject to all Transactions in which a particular party
hereto is acting as Seller exceeds the aggregate Seller’s Margin Amount for all
such Transactions at such time (a “Margin Excess”), then Seller may by notice to
Buyer require Buyer in such Transactions, at Buyer’s option, to transfer cash or
Purchased Securities to Seller, so that the aggregate Market Value of the
Purchased Securities, after deduction of any such cash or any Purchased
Securities so transferred, will thereupon not exceed such aggregate Seller’s
Margin Amount (increased by the amount of any Margin Excess as of such date
arising from any Transactions in which such Seller is acting as Buyer).     (c)
  If any notice is given by Buyer or Seller under subparagraph (a) or (b) of
this Paragraph at or before the Margin Notice Deadline on any business day, the
party receiving such notice shall transfer cash or Additional Purchased
Securities as provided in such subparagraph no later than the close of business
in the relevant market on such day. If any such notice is given after the Margin
Notice Deadline, the party receiving such notice shall transfer such cash or
Securities no later than the close of business in the relevant market on the
next business day following such notice.     (d)   Any cash transferred pursuant
to this Paragraph shall be attributed to such Transactions as shall be agreed
upon by Buyer and Seller.     (e)   Seller and Buyer may agree, with respect to
any or all Transactions hereunder, that the respective rights of Buyer or Seller
(or both) under subparagraphs (a) and (b) of this Paragraph may be exercised
only where a Margin Deficit or Margin Excess, as the case may be, exceeds a
specified dollar amount or a specified percentage of the Repurchase Prices for
such Transactions (which amount or percentage shall be agreed to by Buyer and
Seller prior to entering into any such Transactions).     (f)   Seller and Buyer
may agree, with respect to any or all Transactions hereunder, that the
respective rights of Buyer and Seller under subparagraphs (a) and (b) of this
Paragraph to require the elimination of a Margin Deficit or a Margin Excess, as
the case may be, may be exercised whenever such a Margin Deficit or Margin
Excess exists with respect to any single Transaction hereunder (calculated
without regard to any other Transaction outstanding under this Agreement).

 



--------------------------------------------------------------------------------



 



5.   Income Payments       Seller shall be entitled to receive an amount equal
to all Income paid or distributed on or in respect of the Securities that is not
otherwise received by Seller, to the full extent it would be so entitled if the
Securities had not been sold to Buyer. Buyer shall, as the parties may agree
with respect to any Transaction (or, in the absence of any such agreement, as
Buyer shall reasonably determine in its discretion), on the date such Income is
paid or distributed either (i) transfer to or credit to the account of Seller
such Income with respect to any Purchased Securities subject to such Transaction
or (ii) with respect to Income paid in cash, apply the Income payment or
payments to reduce the amount, if any, to be transferred to Buyer by Seller upon
termination of such Transaction. Buyer shall not be obligated to take any action
pursuant to the preceding sentence (A) to the extent that such action would
result in the creation of a Margin Deficit, unless prior thereto or
simultaneously therewith Seller transfers to Buyer cash or Additional Purchased
Securities sufficient to eliminate such Margin Deficit, or (B) if an Event of
Default with respect to Seller has occurred and is then continuing at the time
such Income is paid or distributed.   6.   Security Interest       Although the
parties intend that all Transactions hereunder be sales and purchases and not
loans, in the event any such Transactions are deemed to be loans, Seller shall
be deemed to have pledged to Buyer as security for the performance by Seller of
its obligations under each such Transaction, and shall be deemed to have granted
to Buyer a security interest in, all of the Purchased Securities with respect to
all Transactions hereunder and all Income thereon and other proceeds thereof.  
7.   Payment and Transfer       Unless otherwise mutually agreed, all transfers
of funds hereunder shall be in immediately available funds. All Securities
transferred by one party hereto to the other party (i) shall be in suitable form
for transfer or shall be accompanied by duly executed instruments of transfer or
assignment in blank and such other documentation as the party receiving
possession may reasonably request, (ii) shall be transferred on the book-entry
system of a Federal Reserve Bank, or (iii) shall be transferred by any other
method mutually acceptable to Seller and Buyer.   8.   Segregation of Purchased
Securities       To the extent required by applicable law, all Purchased
Securities in the possession of Seller shall be segregated from other securities
in its possession and shall be identified as subject to this Agreement.
Segregation may be accomplished by appropriate identification on the books and
records of the holder, including a financial or securities intermediary or a
clearing corporation. All of Seller’s interest in the Purchased Securities shall
pass to Buyer on the Purchase Date and, unless otherwise agreed by Buyer and
Seller, nothing in this Agreement shall preclude Buyer from engaging in
repurchase transactions with the Purchased Securities or otherwise selling,
transferring, pledging or hypothecating the Purchased Securities, but no such
transaction shall relieve Buyer of its obligations to transfer Purchased
Securities to Seller pursuant to Paragraph 3, 4 or 11 hereof, or of Buyer’s
obligation to credit or pay Income to, or apply Income to the obligations of,
Seller pursuant to Paragraph 5 hereof.

 



--------------------------------------------------------------------------------



 



Required Disclosure for Transactions in Which the Seller
Retains Custody of the Purchased Securities
Seller is not permitted to substitute other securities for those subject to this
Agreement and therefore must keep Buyer’s securities segregated at all times,
unless in this Agreement Buyer grants Seller the right to substitute other
securities. If Buyer grants the right to substitute, this means that Buyer’s
securities will likely be commingled with Seller’s own securities during the
trading day. Buyer is advised that, during any trading day that Buyer’s
securities are commingled with Seller’s securities, they [will]* [may]** be
subject to liens granted by Seller to [its clearing bank]* [third parties]** and
may be used by Seller for deliveries on other securities transactions. Whenever
the securities are commingled, Seller’s ability to resegregate substitute
securities for Buyer will be subject to Seller’s ability to satisfy [the
clearing]* [any]** lien or to obtain substitute securities.
* Language to be used under 17 C.F.R. ß403.4(e) if Seller is a government
securities broker or dealer other than a financial institution.
** Language to be used under 17 C.F.R. ß403.5(d) if Seller is a financial
institution.

9.   Substitution

  (a)   Seller may, subject to agreement with and acceptance by Buyer,
substitute other Securities for any Purchased Securities. Such substitution
shall be made by transfer to Buyer of such other Securities and transfer to
Seller of such Purchased Securities. After substitution, the substituted
Securities shall be deemed to be Purchased Securities.     (b)   In Transactions
in which Seller retains custody of Purchased Securities, the parties expressly
agree that Buyer shall be deemed, for purposes of subparagraph (a) of this
Paragraph, to have agreed to and accepted in this Agreement substitution by
Seller of other Securities for Purchased Securities; provided, however, that
such other Securities shall have a Market Value at least equal to the Market
Value of the Purchased Securities for which they are substituted.

10.   Representations       Each of Buyer and Seller represents and warrants to
the other that (i) it is duly authorized to execute and deliver this Agreement,
to enter into Transactions contemplated hereunder and to perform its obligations
hereunder and has taken all necessary action to authorize such execution,
delivery and performance, (ii) it will engage in such Transactions as principal
(or, if agreed in writing, in the form of an annex hereto or otherwise, in
advance of any Transaction by the other party hereto, as agent for a disclosed
principal), (iii) the person signing this Agreement on its behalf is duly
authorized to do so on its behalf (or on behalf of any such disclosed
principal), (iv) it has obtained all authorizations of any governmental body
required in connection with this Agreement and the Transactions hereunder and
such authorizations are in full force and effect and (v) the execution, delivery
and performance of this Agreement and the Transactions hereunder will not
violate any law, ordinance, charter, bylaw or rule applicable to it or any
agreement by which it is bound or by which any of its assets are affected. On
the Purchase Date for any Transaction Buyer and Seller shall each be deemed to
repeat all the foregoing representations made by it.

 



--------------------------------------------------------------------------------



 



11.   Events of Default       In the event that (i) Seller fails to transfer or
Buyer fails to purchase Purchased Securities upon the applicable Purchase Date,
(ii) Seller fails to repurchase or Buyer fails to transfer Purchased Securities
upon the applicable Repurchase Date, (iii) Seller or Buyer fails to comply with
Paragraph 4 hereof, (iv) Buyer fails, after one business day’s notice, to comply
with Paragraph 5 hereof, (v) an Act of Insolvency occurs with respect to Seller
or Buyer, (vi) any representation made by Seller or Buyer shall have been
incorrect or untrue in any material respect when made or repeated or deemed to
have been made or repeated, or (vii) Seller or Buyer shall admit to the other
its inability to, or its intention not to, perform any of its obligations
hereunder (each an “Event of Default”):

  (a)   The nondefaulting party may, at its option (which option shall be deemed
to have been exercised immediately upon the occurrence of an Act of Insolvency),
declare an Event of Default to have occurred hereunder and, upon the exercise or
deemed exercise of such option, the Repurchase Date for each Transaction
hereunder shall, if it has not already occurred, be deemed immediately to occur
(except that, in the event that the Purchase Date for any Transaction has not
yet occurred as of the date of such exercise or deemed exercise, such
Transaction shall be deemed immediately canceled). The nondefaulting party shall
(except upon the occurrence of an Act of Insolvency) give notice to the
defaulting party of the exercise of such option as promptly as practicable.    
(b)   In all Transactions in which the defaulting party is acting as Seller, if
the nondefaulting party exercises or is deemed to have exercised the option
referred to in subparagraph (a) of this Paragraph, (i) the defaulting party’s
obligations in such Transactions to repurchase all Purchased Securities, at the
Repurchase Price therefor on the Repurchase Date determined in accordance with
subparagraph (a) of this Paragraph, shall thereupon become immediately due and
payable, (ii) all Income paid after such exercise or deemed exercise shall be
retained by the nondefaulting party and applied to the aggregate unpaid
Repurchase Prices and any other amounts owing by the defaulting party hereunder,
and (iii) the defaulting party shall immediately deliver to the nondefaulting
party any Purchased Securities subject to such Transactions then in the
defaulting party’s possession or control.     (c)   In all Transactions in which
the defaulting party is acting as Buyer, upon tender by the nondefaulting party
of payment of the aggregate Repurchase Prices for all such Transactions, all
right, title and interest in and entitlement to all Purchased Securities subject
to such Transactions shall be deemed transferred to the nondefaulting party, and
the defaulting party shall deliver all such Purchased Securities to the
nondefaulting party.     (d)   If the nondefaulting party exercises or is deemed
to have exercised the option referred to in subparagraph (a) of this Paragraph,
the nondefaulting party, without prior notice to the defaulting party, may:

  (i)   as to Transactions in which the defaulting party is acting as Seller,
(A) immediately sell, in a recognized market (or otherwise in a commercially
reasonable manner) at such price or prices as the nondefaulting party may
reasonably deem satisfactory, any or all Purchased Securities subject to such
Transactions and apply the proceeds thereof to the aggregate unpaid Repurchase
Prices and any other amounts owing by the defaulting party hereunder or (B) in
its sole discretion elect, in lieu of selling all or a portion of such Purchased
Securities, to give the defaulting party credit for such Purchased Securities in
an amount equal to the price therefor on such date, obtained

 



--------------------------------------------------------------------------------



 



      from a generally recognized source or the most recent closing bid
quotation from such a source, against the aggregate unpaid Repurchase Prices and
any other amounts owing by the defaulting party hereunder; and     (ii)   as to
Transactions in which the defaulting party is acting as Buyer, (A) immediately
purchase, in a recognized market (or otherwise in a commercially reasonable
manner) at such price or prices as the nondefaulting party may reasonably deem
satisfactory, securities (“Replacement Securities”) of the same class and amount
as any Purchased Securities that are not delivered by the defaulting party to
the nondefaulting party as required hereunder or (B) in its sole discretion
elect, in lieu of purchasing Replacement Securities, to be deemed to have
purchased Replacement Securities at the price therefor on such date, obtained
from a generally recognized source or the most recent closing offer quotation
from such a source.

      Unless otherwise provided in Annex I, the parties acknowledge and agree
that (1) the Securities subject to any Transaction hereunder are instruments
traded in a recognized market, (2) in the absence of a generally recognized
source for prices or bid or offer quotations for any Security, the nondefaulting
party may establish the source therefor in its sole discretion and (3) all
prices, bids and offers shall be determined together with accrued Income (except
to the extent contrary to market practice with respect to the relevant
Securities).     (e)   As to Transactions in which the defaulting party is
acting as Buyer, the defaulting party shall be liable to the nondefaulting party
for any excess of the price paid (or deemed paid) by the nondefaulting party for
Replacement Securities over the Repurchase Price for the Purchased Securities
replaced thereby and for any amounts payable by the defaulting party under
Paragraph 5 hereof or otherwise hereunder.     (f)   For purposes of this
Paragraph 11, the Repurchase Price for each Transaction hereunder in respect of
which the defaulting party is acting as Buyer shall not increase above the
amount of such Repurchase Price for such Transaction determined as of the date
of the exercise or deemed exercise by the nondefaulting party of the option
referred to in sub-paragraph (a) of this Paragraph.     (g)   The defaulting
party shall be liable to the nondefaulting party for (i) the amount of all
reasonable legal or other expenses incurred by the nondefaulting party in
connection with or as a result of an Event of Default, (ii) damages in an amount
equal to the cost (including all fees, expenses and commissions) of entering
into replacement transactions and entering into or terminating hedge
transactions in connection with or as a result of an Event of Default, and
(iii) any other loss, damage, cost or expense directly arising or resulting from
the occurrence of an Event of Default in respect of a Transaction.     (h)   To
the extent permitted by applicable law, the defaulting party shall be liable to
the nondefaulting party for interest on any amounts owing by the defaulting
party hereunder, from the date the defaulting party becomes liable for such
amounts hereunder until such amounts are (i) paid in full by the defaulting
party or (ii) satisfied in full by the exercise of the nondefaulting party’s
rights hereunder. Interest on any sum payable by the defaulting party to the
nondefaulting party under this Paragraph 11(h) shall be at a rate equal to the
greater of the Pricing Rate for the relevant Transaction or the Prime Rate.

 



--------------------------------------------------------------------------------



 



  (i)   The nondefaulting party shall have, in addition to its rights hereunder,
any rights otherwise available to it under any other agreement or applicable
law.

12.   Single Agreement       Buyer and Seller acknowledge that, and have entered
hereinto and will enter into each Transaction hereunder in consideration of and
in reliance upon the fact that, all Transactions hereunder constitute a single
business and contractual relationship and have been made in consideration of
each other. Accordingly, each of Buyer and Seller agrees (i) to perform all of
its obligations in respect of each Transaction hereunder, and that a default in
the performance of any such obligations shall constitute a default by it in
respect of all Transactions hereunder, (ii) that each of them shall be entitled
to set off claims and apply property held by them in respect of any Transaction
against obligations owing to them in respect of any other Transactions hereunder
and (iii) that payments, deliveries and other transfers made by either of them
in respect of any Transaction shall be deemed to have been made in consideration
of payments, deliveries and other transfers in respect of any other Transactions
hereunder, and the obligations to make any such payments, deliveries and other
transfers may be applied against each other and netted.   13.   Notices and
Other Communications       Any and all notices, statements, demands or other
communications hereunder may be given by a party to the other by mail,
facsimile, telegraph, messenger or otherwise to the address specified in Annex
II hereto, or so sent to such party at any other place specified in a notice of
change of address hereafter received by the other. All notices, demands and
requests hereunder may be made orally, to be confirmed promptly in writing, or
by other communication as specified in the preceding sentence.   14.   Entire
Agreement; Severability       This Agreement shall supersede any existing
agreements between the parties containing general terms and conditions for
repurchase transactions. Each provision and agreement herein shall be treated as
separate and independent from any other provision or agreement herein and shall
be enforceable notwithstanding the unenforceability of any such other provision
or agreement.   15.   Non-assignability; Termination

  (a)   The rights and obligations of the parties under this Agreement and under
any Transaction shall not be assigned by either party without the prior written
consent of the other party, and any such assignment without the prior written
consent of the other party shall be null and void. Subject to the foregoing,
this Agreement and any Transactions shall be binding upon and shall inure to the
benefit of the parties and their respective successors and assigns. This
Agreement may be terminated by either party upon giving written notice to the
other, except that this Agreement shall, notwithstanding such notice, remain
applicable to any Transactions then outstanding.     (b)   Subparagraph (a) of
this Paragraph 15 shall not preclude a party from assigning, charging or
otherwise dealing with all or any part of its interest in any sum payable to it
under
Paragraph 11 hereof.

16.   Governing Law       This Agreement shall be governed by the laws of the
State of New York without giving effect to the conflict of law principles
thereof.

 



--------------------------------------------------------------------------------



 



17.   No Waivers, Etc.       No express or implied waiver of any Event of
Default by either party shall constitute a waiver of any other Event of Default
and no exercise of any remedy hereunder by any party shall constitute a waiver
of its right to exercise any other remedy hereunder. No modification or waiver
of any provision of this Agreement and no consent by any party to a departure
herefrom shall be effective unless and until such shall be in writing and duly
executed by both of the parties hereto. Without limitation on any of the
foregoing, the failure to give a notice pursuant to Paragraph 4(a) or 4(b)
hereof will not constitute a waiver of any right to do so at a later date.   18.
  Use of Employee Plan Assets

  (a)   If assets of an employee benefit plan subject to any provision of the
Employee Retirement Income Security Act of 1974 (“ERISA”) are intended to be
used by either party hereto (the “Plan Party”) in a Transaction, the Plan Party
shall so notify the other party prior to the Transaction. The Plan Party shall
represent in writing to the other party that the Transaction does not constitute
a prohibited transaction under ERISA or is otherwise exempt therefrom, and the
other party may proceed in reliance thereon but shall not be required so to
proceed.     (b)   Subject to the last sentence of subparagraph (a) of this
Paragraph, any such Transaction shall proceed only if Seller furnishes or has
furnished to Buyer its most recent available audited statement of its financial
condition and its most recent subsequent unaudited statement of its financial
condition.     (c)   By entering into a Transaction pursuant to this Paragraph,
Seller shall be deemed (i) to represent to Buyer that since the date of Seller’s
latest such financial statements, there has been no material adverse change in
Seller’s financial condition which Seller has not disclosed to Buyer, and
(ii) to agree to provide Buyer with future audited and unaudited statements of
its financial condition as they are issued, so long as it is a Seller in any
out-standing Transaction involving a Plan Party.

19.   Intent

  (a)   The parties recognize that each Transaction is a “repurchase agreement”
as that term is defined in Section 101 of Title 11 of the United States Code, as
amended (except insofar as the type of Securities subject to such Transaction or
the term of such Transaction would render such definition inapplicable), and a
“securities contract” as that term is defined in Section 741 of Title 11 of the
United States Code, as amended (except insofar as the type of assets subject to
such Transaction would render such definition inapplicable).     (b)   It is
understood that either party’s right to liquidate Securities delivered to it in
connection with Transactions hereunder or to exercise any other remedies
pursuant to Paragraph 11 hereof is a contractual right to liquidate such
Transaction as described in Sections 555 and 559 of Title 11 of the United
States Code, as amended.     (c)   The parties agree and acknowledge that if a
party hereto is an “insured depository institution,” as such term is defined in
the Federal Deposit Insurance Act, as amended (“FDIA”), then each Transaction
hereunder is a “qualified financial contract,” as that term is defined in FDIA
and any rules, orders or policy statements thereunder (except insofar as the
type of assets subject to such Transaction would render such definition
inapplicable).

 



--------------------------------------------------------------------------------



 



  (d)   It is understood that this Agreement constitutes a “netting contract” as
defined in and subject to Title IV of the Federal Deposit Insurance Corporation
Improvement Act of 1991 (“FDICIA”) and each payment entitlement and payment
obligation under any Transaction hereunder shall constitute a “covered
contractual payment entitlement” or “covered contractual payment obligation”,
respectively, as defined in and subject to FDICIA (except insofar as one or both
of the parties is not a “financial institution” as that term is defined in
FDICIA).

20.   Disclosure Relating to Certain Federal Protections       The parties
acknowledge that they have been advised that:

  (a)   in the case of Transactions in which one of the parties is a broker or
dealer registered with the Securities and Exchange Commission (“SEC”) under
Section 15 of the Securities Exchange Act of 1934 (“1934 Act”), the Securities
Investor Protection Corporation has taken the position that the provisions of
the Securities Investor Protection Act of 1970 (“SIPA”) do not protect the other
party with respect to any Transaction hereunder;     (b)   in the case of
Transactions in which one of the parties is a government securities broker or a
government securities dealer registered with the SEC under Section 15C of the
1934 Act, SIPA will not provide protection to the other party with respect to
any Transaction hereunder; and     (c)   in the case of Transactions in which
one of the parties is a financial institution, funds held by the financial
institution pursuant to a Transaction hereunder are not a deposit and therefore
are not insured by the Federal Deposit Insurance Corporation or the National
Credit Union Share Insurance Fund, as applicable.

                      BEAR, STEARNS & CO. INC.       CSE MORTGAGE LLC    
 
                    PARTY A       PARTY B    
 
                   
BY:
  /s/ Timothy Greene       BY:   /s/ Thomas A. Fink    
 
 
 
         
 
   
 
                   
NAME:
  Timothy Greene       NAME:   Thomas A. Fink    
 
                   
TITLE :
  Senior Director       TITLE:   Chief Financial Officer and Senior Vice
President    
 
                   
DATE:
  12/8/05       DATE:   12/8/05    

 



--------------------------------------------------------------------------------



 



ANNEX II
Names and Addresses for Communications Between Parties
BEAR, STEARNS & CO. INC.
GOVERNMENT OPERATIONS
1 METROTECH CENTER NORTH
7TH FLOOR
BROOKLYN, NY 11201-3859
ATTENTION: SR. MANAGING DIRECTOR
TELEPHONE: (212) 272-1203
CSE MORTGAGE LLC
4445 WILLARD AVE. 12TH FLOOR
CHEVY CHASE, MD 21815
ATTN: GENERAL COUNSEL
FACSIMILE NO.: 301-841-2380
with a copy to:
CSE MORTGAGE LLC
4445 WILLARD AVE. 12TH FLOOR
CHEVY CHASE, MD 21815
ATTN: TREASURY
FACSIMILE NO.: 301-841-2307

 



--------------------------------------------------------------------------------



 



Annex I
Supplemental Terms and Conditions
This Annex I forms a part of the Master Repurchase Agreement dated as of
December 8, 2005 (the “Agreement”) between BEAR, STEARNS & CO. INC. (“Party A”)
and CSE MORTGAGE LLC (“Party B”). Capitalized terms used but not defined in this
Annex I shall have the meanings ascribed to them in the Agreement.

1.   Other Applicable Annexes. In addition to this Annex I and Annex II,
Schedule 1 shall form a part of the Agreement and shall be applicable
thereunder.   2.   Definitions. For purposes of the Agreement and this Annex I,
the following terms shall have the following meanings:

“Business Day” or “business day”, with respect to any Transaction hereunder, a
day on which regular trading may occur in the principal market for the Purchased
Securities subject to such Transaction, which includes shortened trading days,
days on which trades are permitted to occur but do not in fact occur and days on
which the Purchased Securities are subject to percentage of movement or volume
limitations, provided, however, that for purposes of calculating Market Value,
such term shall mean a day on which regular trading occurs in the principal
market for the assets the value of which is being determined. Notwithstanding
the foregoing, (i) for purposes of Paragraph 4 of the Agreement, “business day”
shall mean any day on which regular trading occurs in the principal market for
any Purchased Securities or for any assets constituting Additional Purchased
Securities under any outstanding Transaction hereunder and “next business day”
shall mean the next day on which a transfer of Additional Purchased Securities
may be effected in accordance with Paragraph 7 of the Agreement, and (ii) in no
event shall a Saturday or Sunday be considered a business day.
“Margin Notice Deadline” means 10:00 A.M. New York time.

3.   Definition of Market Value. The definition of “Market Value” in Paragraph
2(j) is amended by adding thereto after “a generally recognized source agreed to
by the parties” the following: “and, in the absence of such agreement,
determined by Party A acting in good faith and in a commercially reasonable
manner selected by it, provided, however, that Party A shall have no obligation
to use third party pricing”.

4.   Threshold Amount. Paragraph 4(e) is hereby amended and restated in its
entirety to read as follows:

  “(e)   Seller and Buyer hereby agree, with respect to all Transactions
hereunder, that the respective rights of Buyer or Seller under subparagraphs
(a) and (b) of this Paragraph may be exercised only where a Margin Deficit or
Margin Excess, as the case may be, exceeds $500,000. “

5.   Purchase Price Maintenance.       (a) The parties agree that in any
Transaction hereunder whose term extends over an Income payment date for the
Securities subject to such transaction, Buyer shall on the date such Income is
paid transfer to or credit to the account of Seller an amount equal to such
Income payment (less the amount, if any, of cash and/or Securities that Seller
is obligated

 



--------------------------------------------------------------------------------



 



    to transfer to Buyer on such date in accordance with Paragraph 4 of the
Agreement) or payments pursuant to Paragraph 5(i) and shall not apply the Income
payment or payments to reduce the amount to be transferred to Buyer or Seller
upon termination of the Transaction pursuant to Paragraph 5(ii) of the
Agreement.

    (b) Notwithstanding the definition of Purchase Price in Paragraph 2 of the
Agreement and the provisions of Paragraph 4 of the Agreement, the parties agree
(i) that the Purchase Price will not be increased or decreased by the amount of
any cash transferred by one party to the other pursuant to Paragraph 4 of the
Agreement and (ii) that transfer of such cash shall be treated as if it
constituted a transfer of Securities (with a Market Value equal to the U.S.
dollar amount of such cash) pursuant to Paragraph 4(a) or (b), as the case may
be (including for purposes of the definition of “Additional Purchased
Securities”).       (c) The parties agree that any cash transferred by Seller to
Buyer pursuant to Paragraph 4 of the Agreement shall earn interest at a rate
equal to the Fed Funds effective rate.

6.   Paragraph 9 Addition. The following paragraphs shall be added to
Paragraph 9 of the Agreement:

  “(c)   In the case of any Transaction for which the Repurchase Date is other
than the business day immediately following the Purchase Date and with respect
to which Seller does not have any existing right to substitute substantially the
same Securities for the Purchased Securities, Seller shall have the right,
subject to the proviso to this sentence, upon notice to Buyer, which notice
shall be given at or prior to 10:00 a.m. New York time on such business day, to
substitute substantially the same Securities for any Purchased Securities;
provided, however, that Buyer may elect, by the close of business on the
business day notice is received, or by the close of the next business day if
notice is given after 10:00 a.m. New York time on such day, not to accept such
substitution. In the event such substitution is accepted by Buyer, such
substitution shall be made by Seller’s transfer to Buyer of such other
Securities and Buyer’s transfer to Seller of such Purchased Securities, and
after such substitution, the substituted Securities shall be deemed to be
Purchased Securities. In the event Buyer elects not to accept such substitution,
Buyer shall offer Seller the right to terminate the Transaction.     (d)   In
the event Seller exercises its right to substitute or terminate under
sub-paragraph (c), Seller shall be obligated to pay to Buyer, by the close of
the business day of such substitution or termination, as the case may be, an
amount equal to (A) Buyer’s actual cost (including all fees, expenses and
commissions) of (i) entering into replacement transactions; (ii) entering into
or terminating hedge transactions; and/or (iii) terminating transactions or
substituting securities in like transactions with third parties in connection
with or as a result of such substitution or termination, and (B) to the extent
Buyer determines not to enter into replacement transactions, the loss incurred
by Buyer directly arising or resulting from such substitution or termination.
The foregoing amounts shall be solely determined and calculated by Buyer in good
faith.”

7.   Limited Recourse. Paragraph 11(i) of the Agreement is hereby amended and
restated in its entirety to read as follows:       “(i) The nondefaulting party
shall have, in addition to its rights hereunder, any rights otherwise available
to it under any other agreement or applicable law; provided,

 



--------------------------------------------------------------------------------



 



    however, that notwithstanding any other provision of this Agreement, except
with respect to Collateral (as defined in the Master Netting Agreement between
the parties, dated as of the date hereof (the “Master Netting Agreement”))
pledged under the Master Netting Agreement or pursuant to a Governing Agreement
(as defined in the Master Netting Agreement), Buyer shall have no recourse to
Seller in excess of the Recourse Amount (as defined below), with respect to (i)
any claims against Seller (either in law or equity) arising under this Agreement
or in connection with the Transactions hereunder, or (ii) the payment or
performance of any other debt, liability, obligation, covenant or duty owing
under this Agreement or in connection with the Transactions hereunder. For
purposes of this Agreement, ““Recourse Amount"” means, as of any date upon which
an Event of Default occurs hereunder, an aggregate amount equal to 10% of the
aggregate Purchase Price of all Transactions outstanding hereunder on such date.
For the avoidance of doubt, nothing herein shall limit Buyer’s rights with
respect to Purchased Securities or Buyer’s rights to contractual or common-law
setoff against Seller upon the occurrence of an Event of Default hereunder or
under the Master Netting Agreement between the parties against any obligation
Buyer may owe Seller under this Agreement or otherwise.”

8.   Confirmations. Party A will deliver the Confirmations referred to in
Paragraph 3(b).   9.   Delivery by Buyer of Purchased Securities on Repurchase
Date. For the avoidance of doubt, Buyer and Seller hereby acknowledge and agree
that on each Repurchase Date, Buyer shall transfer back to Seller Purchased
Securities with CUSIPs identical to the CUSIPs of the Purchased Securities
transferred to Buyer by Seller on the corresponding Purchase Date.   10.   Annex
and Schedules Control. In the event of any express inconsistency between the
provisions of any Annex or Schedule to the Agreement and the provisions of the
Agreement, the terms contained in such Annex or Schedule shall prevail.      
This Annex I is entered into as of the date first set forth above.

          BEAR, STEARNS & CO. INC.    
 
       
By:
  /s/ Timothy Greene    
 
 
 
Name: Timothy Greene    
 
  Title: Senior Managing Director    
 
        CSE MORTGAGE LLC    
 
       
By:
  /s/ Thomas A. Fink    
 
 
 
Name: Thomas A. Fink    
 
  Title: Chief Financial Officer, Senior Vice President    

 